Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 1 of 68 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
EDDY LUC,
individually and on behalf of others similarly
situated,                                                      Case Number: 20-3840
                                                               DEMAND FOR JURY TRIAL
                                             Plaintiffs        COLLECTIVE ACTION
                                                               UNDER 29 U.S.C. § 216(b)
-against-


THE FARM ON ADDERLEY, and
STEVEN HUBLLE.                            Defendants.

       Plaintiff Eddy J. Luc (“Plaintiff Luc” of “Mr. Luc”), by and through his attorney T.A.
Blackburn PLLC, upon his knowledge and belief, and as against The Farm on Adderley and Steven
Hublle asserts as follows:


1. Mr. Luc brings this action to remedy several egregious unlawful violations of New York City
   Human Rights Law (NYCHRL), New York State Human Rights Law (NYSHRL), and Title
   VII of the Civil Rights Act of 1964. (“Title VII”).


                                           PARTIES
2. Plaintiff Luc is a 42-year-old, black Haitian male with a heavy Haitian accent. Mr. Luc resides
   at 1325 Pennsylvania Avenue, Brooklyn, NY 11239.
3. Defendant The Farm on Adderley (“Defendant Adderley” or “Defendant Corporation”) is a
   dine in restaurant, with a principal place of business located at 1108 Cortelyou Rd, Brooklyn,
   NY 11218.
4. Defendant Steven Hublle (“Defendant Hublle”) is an individual who serves as the Head Chef
   of Defendant Corporations dine in restaurant, with a principal place of business located at 1108
   Cortelyou Rd, Brooklyn, NY 11218.
5. At all relevant times hereto, Defendants collectively were Mr. Luc’s “employer” as that term
   is defined under the NYCHRL, NYSHRL, and TITLE VII.


                                    NATURE OF ACTION


                                                 1
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 2 of 68 PageID #: 2




6. This is an action for monetary and declaratory relief to redress Defendants’ violation of
   Plaintiff Luc’s workplace rights. Plaintiff Luc seek relief for employment discrimination in
   violation of Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), for violations
   of the N.Y. Labor Law § § 190 et seq. and 650 et seq. (The “NYLL”), overtime wage orders
   of the New York Commissioner of Labor codified at N. Y. Comp. Codes R. & Regs. tit. 12, §
   146-1.6 (herein the “Spread of Hours Wage Order”), for violation of Title VII of the Civil
   Rights Act of 1964, as amended (“Title VII”), CPLR 214 (4), the New York Equal Pay Act,
   (NYSHRL) N.Y. Exec. Law § 290 et seq., (NYSHRL) N.Y. Exec. Law § 296, (“NYCHRL”)
   Administrative Code of City of New York § 8-107 (7), Administrative Code of City of New
   York § 8-107 (6), and Administrative Code of City of New York § 8-107 (13).
7. At all times relevant to this Complaint, Defendants maintained a policy and practice of
   knowingly and willfully compensating black and brown employees, less than their Caucasian
   colleagues in violation of Title VII of the Civil Rights Act of 1964 and New York City and
   State equal pay laws.
8. At all times relevant to this Complaint, Defendants maintained a policy and practice of
   requiring Plaintiff Luc, and other similarly situated employees, to work an excess of forty (40)
   hours per week without providing the overtime compensation required by federal and state
   laws and regulations.
9. Plaintiff Luc now bring this action on behalf of himself, and other similarly situated employees,
   for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of 1938,
   29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law § § 190 et seq.
   and 650 et seq. (The “NYLL”), and overtime wage orders of the New York Commissioner of
   Labor codified at N. Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6 (herein the “Spread of
   Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees and
   costs.
10. Plaintiff Luc seeks certification of this action as a collective action on behalf of himself
   individually, former employees, and all other similarly situated employees who elect to opt-in
   to this action pursuant to FLSA, 29 U.S.C. §§ 201 et seq., and specifically, the collective action
   provision of 29 U.S.C. § 216(b).




                                                 2
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 3 of 68 PageID #: 3




                               ADMINISTRATIVE PROCEDURES
11. Plaintiff Luc filed a Charge of Discrimination with the Equal Employment Opportunity
   Commission (“EEOC”) for his Title VII race, sex wage discrimination claim. On June 16,
   2020, Plaintiff Luc was provided a Notice of Right to Sue by the EEOC. All conditions
   precedent to the filing of suit have been performed or have occurred.


                                 JURISDICTION AND VENUE
12. Venue is properly set in the Eastern District of New York because The Farm on Adderley is
   located in this district where it regularly conducts business in Brooklyn, New York.
13. This Court has personal jurisdiction over Defendants pursuant to and consistent with the
   Constitutional requirements of Due Process in that Defendants, acting directly or through their
   agents or apparent agents, committed one or more of the following:
                   i. The transaction of any business within the state;
                  ii. The making of any contract within the state;
                  iii. The commission of a tortious act within this state; and
                  iv. The ownership, use, or possession of any real estate situated within this
                      state.
14. Requiring Defendants to litigate these claims in New York does not offend traditional notions
   of fair play and substantial justice. Plaintiff Luc’s claims arise from conduct occurring at The
   Farm on Adderley by Defendants in Brooklyn, New York.


                                           PARTIES
                                             Plaintiff
15. Plaintiff Luc is an adult individual residing in Kings County, New York.
16. Plaintiff Luc was employed by Defendant Adderley from approximately 2008 to August 19,
   2019.
17. Plaintiff Luc consents to be a party plaintiff pursuant to 29 U.S.C. § 216(b), and brings these
   claims based upon the allegations herein as a representative party of a prospective class of
   similarly situated individuals under 29 U.S.C. § 216(b).




                                                3
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 4 of 68 PageID #: 4




                                            Defendants
18. At all relevant times, Defendant Corporation own, operate, or control a restaurant, located at
   1108 Cortelyou Rd, Brooklyn, NY 11218 under the name “The Farm on Adderley.”
19. Defendant Hublle is the Head Chef at Defendant Corporation. He is also the former supervisor
   of Plaintiff Luc. Defendant Hublle’s works at 1108 Cortelyou Rd, Brooklyn, NY 11218.


                          COLLECTIVE ACTION ALLEGATIONS
20. Plaintiff Luc brings the First Cause of Action, an FLSA claim, on behalf of himself and all
   similarly situated persons who work or have worked for Defendant Corporation who elect to
   opt-in to this action (the “FLSA Collective”).
21. Defendants are liable under the FLSA for, inter alia, failing to properly compensate Plaintiff
   Luc and the FLSA Collective.
22. Consistent with Defendants’ policies and patterns or practices, Plaintiff Luc and the FLSA
   Collective were not paid the proper premium overtime compensation of one and a half times
   their regular rates of pay for all hours worked beyond 40 hours per workweek.
23. All of the work Plaintiff Luc and the FLSA Collective have performed has been assigned by
   Defendant, and/or Defendant have been aware of all of the work that Plaintiff and the FLSA
   Collective have performed.
24. As part of their regular business practice Defendant has intentionally, willfully, and repeatedly
   engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiff Luc
   and the FLSA Collective. This policy and pattern or practice includes, but is not limited to,
   willfully failing to pay their employees, including Plaintiff Luc and the FLSA Collective,
   proper premium overtime wages for all hours worked in excess of 40 hours per workweek.


                               CLASS ACTION ALLEGATIONS
25. Plaintiff Luc bring the NYLL claims, under Rule 23 of the Federal Rules of Civil Procedure,
   on behalf of himself and a class of persons consisting of:
               All persons who work or have worked as line cooks or hourly employees for
               Defendant Corporation in New York State between 2013 and the date of final
               judgment in this matter (the “Rule 23 Class”).



                                                 4
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 5 of 68 PageID #: 5




26. The Rule 23 Class Members are so numerous that joinder of all members is impracticable, and
   the disposition of their claims as a class will benefit the parties and the Court.
27. Plaintiff Luc claims are typical of those claims that could be alleged by any Rule 23 Class
   Member, and the relief sought is typical of the relief which would be sought by each Rule 23
   Class Member in separate actions.
28. Plaintiff Luc and the Rule 23 Class Members have all been injured in that they have been
   uncompensated or under-compensated due to Defendants’ common policies, practices, and
   patterns of conduct. Defendants’ corporate-wide policies and practices affected all Rule 23
   Class Members similarly, and Defendants benefited from the same type of unfair and/or
   wrongful acts as to each of the Rule 23 Class Members.
29. Plaintiff Luc is able to fairly and adequately protect the interests of the Rule 23 Class Members
   and has no interests antagonistic to the Rule 23 Class Members.
30. Plaintiff Luc is represented by an attorney who is experienced and competent.
31. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy – particularly in the context of wage and hour litigation where individual class
   members lack the financial resources to vigorously prosecute a lawsuit against corporate
   defendants. Class action treatment will permit a large number of similarly situated persons to
   prosecute their common claims in a single forum simultaneously, efficiently, and without the
   unnecessary duplication of efforts and expense that numerous individual actions engender.
32. Common questions of law and fact exist as to the Rule 23 Class that predominate over any
   questions only affecting Plaintiff and the Rule 23 Class Members individually and include, but
   are not limited to, the following:
       a. Whether Defendants failed to compensate Plaintiff Luc and the Rule 23 Class for all
           hours worked at their regular rate(s) of pay;
       b. Whether Defendants failed to compensate Plaintiff Luc and the Rule 23 Class for hours
           worked in excess of 40 per work week;
       c. Whether Defendants failed to furnish Plaintiff Luc and the Rule 23 Class with accurate
           statements with every payment of wages, as required by the NYLL;
       d. The nature and extent of class-wide injury and the measure of damages for those
           injuries.



                                                 5
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 6 of 68 PageID #: 6




                                  FACTUAL ALLEGATIONS
                              Defendants Constitute Joint Employers
33. Defendant’s operate a restaurant located in New York City, in the borough of Brooklyn.
34. Defendant’s act in the interest of itself with respect to employees, pay employees by the same
   method, and share control over the employees.
35. Defendant’s possessed substantial control over Plaintiff Luc, and other similarly situated
   employees, working conditions, and over the policies and practices with respect to the
   employment and compensation of Plaintiff Luc and all similarly situated employees, referred
   to herein.
36. Defendant’s employed Plaintiff Luc, and all similarly situated employees, and are Plaintiff
   Luc’s, and other similarly situated employees, employers within the meaning of 29 U.S.C. 201
   et seq. and the NYLL.
37. In the alternative, Defendant constitute a single employer of Plaintiff Luc and all similarly
   situated employees.
38. At all relevant times, Defendants were Plaintiff Luc’s employer within the meaning of the
   FLSA and NYLL. Defendants had the power to hire and fire Plaintiff Luc, controlled the terms
   and conditions of his employment, and determined the rate and method of any compensation
   in exchange for Plaintiff Luc’s services.


                                         Individual Plaintiff
39. Plaintiff Luc is a former employee of Defendants who was employed as a line cook.
40. Plaintiff Luc seeks to represent a class of similarly situated individuals under 29 U.S.C. 216(b).


                                            Plaintiff Luc
41. Plaintiff Luc is a husband and a proud father of 2. He served in the United States Marines for
   over 10 years and fought on the frontlines in the Iraq.
42. Plaintiff Luc is an American patriot who put his life on the line so a person like Defendant
   Hublle, and a company like Defendant Adderley can have the freedom to engage in the
   discriminatory behavior they shamelessly visited upon Plaintiff Luc.
43. Plaintiff Luc was employed by the Defendants from approximately 2008 until August 19, 2019.
   Defendants employed Plaintiff Luc in a myriad of roles, the final being a line cook.

                                                  6
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 7 of 68 PageID #: 7




44. Plaintiff Luc was hired as a “Salad Guy” at a salary of $10 per hour. When the minimum wage
   increased, Mr. Luc’s salary went to $15 per hour. Although he was hired as a salad guy, Mr.
   Luc was a "jack of all trades." Throughout his tenure, Mr. Luc worked as the dishwasher, pastry
   cook, station cleaner, and line cook.
45. Plaintiff Luc was praised consistently by customers and his co-workers for being kind,
   courteous, and providing excellent customer service. So much so, he was often asked to work
   extended hours before and after his scheduled shifts.
46. Plaintiff Luc was the only employee with a Food Handlers Permit. Therefore, Mr. Luc was
   required to walk the Inspectors from the Department of Health through the kitchen and stock
   room whenever they conducted their inspections. One would think that since Mr. Luc was the
   only employee with this essential permit, he would be highly compensated. Not only was Mr.
   Luc not highly compensated, he was compensated less than his Caucasian female colleague,
   Teresa, and Caucasian male colleague, Joe Short.
47. Plaintiff Luc’s work duties required neither discretion nor independent judgment. Throughout
   his employment with Defendants, Plaintiff Luc regularly worked in excess of forty (40) hours
   per week.
48. Plaintiff Luc sustained substantial psychological and monetary injuries as a result of the hostile
   work environment he was subjected to while an employee of Defendant Adderley by his former
   manager, Defendant Hublle, as well as, Defendant Adderley’s senior management.
49. Plaintiff Luc has firsthand knowledge of Defendant Adderley’s violating the US Department
   of Labor’s wage and hour laws.


                            Steven Hublle Commits Overtime Theft
50. The Fair Labor Standards Act requires covered employers to pay employees at least the
   applicable federal minimum wage for all hours worked and overtime pay for hours worked
   over 40 hours in a workweek.
51. Restaurants and food service workers are covered employers under Section 3(s)(1)(B) of the
   FLSA.
52. According to the NYLL, an employer is required to pay overtime to employees, unless
   otherwise exempt, at the rate of 1½ times the employee's regular rate of pay for all hours
   worked over 40 hours in a workweek.

                                                  7
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 8 of 68 PageID #: 8




53. Plaintiff Luc is prepared to prove that Defendant Hublle, as well as, Defendant Adderley’s
   senior management stole hundreds of hours of overtime from him. The evidence will show that
   Mr. Luc Started work at 5am or 7am and would punch out at 2pm or 6pm. This is an average
   of 9 to 11 hours a day.
54. In a 7-day work week Mr. Luc worked an average of 56 to 60 hours a week. These hours were
   not reflected on his paychecks.


                             Plaintiff Luc Estimated Hours Worked
Dates worked, estimated hours worked, rate of pay, estimated overtime owed:
 Date Worked Hours Worked         Overtime Owed          Rate of Pay: Time and a      NYC Spread
                                  (converted to          half                         of Hours
                                  minutes)                                            Owed
 01/01/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/02/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/03/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/04/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/05/2013     11 Hours          3 Hours                $14.25 + 50%= $21.37         1 Hour
 01/07/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/08/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/09/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/10/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/11/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/12/2013     11 Hours          3 Hours                $14.25 + 50%= $21.37         1 Hour
 01/14/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/15/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/16/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/17/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/18/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/19/2013     11 Hours          3 Hours                $14.25 + 50%= $21.37         1 Hour
 01/21/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/22/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/23/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/24/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/25/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/26/2013     11 Hours          3 Hours                $14.25 + 50%= $21.37         1 Hour
 01/28/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/29/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/30/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 01/31/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 02/01/2013     9 Hours           1 Hour                 $14.25 + 50%= $21.37
 02/02/2013     11 Hours          3 Hours                $14.25 + 50%= $21.37         1 Hour

                                              8
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 9 of 68 PageID #: 9




 02/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/09/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 02/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/16/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 02/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/23/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 02/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 02/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/02/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 03/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/09/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 03/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/16/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 03/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/23/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
 03/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
 03/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                         9
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 10 of 68 PageID #: 10




  03/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/30/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/06/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/13/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/20/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/27/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/04/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/11/2013   11 Hours         3 Hour            $14.25 + 50%= $21.37   1 Hour
  05/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/18/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          10
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 11 of 68 PageID #: 11




  05/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/25/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/31/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/01/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/08/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/15/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/22/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/29/2013   11 Hours         3 Hour            $14.25 + 50%= $21.37   1 Hour
  07/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/06/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          11
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 12 of 68 PageID #: 12




  07/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/13/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/20/2013   11 Hours         3 Hour            $14.25 + 50%= $21.37   1 Hour
  07/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/27/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/31/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/03/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/10/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/17/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/24/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/31/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          12
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 13 of 68 PageID #: 13




  09/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/07/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 hour
  09/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/14/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/21/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/28/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/05/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/12/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/19/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          13
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 14 of 68 PageID #: 14




  10/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/26/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/31/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/01/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/02/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/07/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/08/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/09/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/14/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/15/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/16/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/21/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/22/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/23/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/28/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/29/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/30/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/02/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/03/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/04/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/05/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/06/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/07/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 hour
  12/09/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/10/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/11/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/12/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/13/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/14/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          14
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 15 of 68 PageID #: 15




  12/16/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/17/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/18/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/19/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/20/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/21/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/23/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/24/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/25/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/26/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/27/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/28/2013   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/30/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/31/2013   9 Hours          1 Hour            $14.25 + 50%= $21.37
  Total Owed                    417 Hours         $8,913.37              Hours: 52
  2013                                                                   Rate: $11.10
                                                                         $577.20
  01/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/04/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/11/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/18/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/25/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          15
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 16 of 68 PageID #: 16




  02/01/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/08/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/15/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/22/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/01/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/08/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/15/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/22/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          16
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 17 of 68 PageID #: 17




  03/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/29/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/05/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/13/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/20/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/27/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/04/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/11/2014   11 Hours         3 Hour            $14.25 + 50%= $21.37   1 Hour
  05/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          17
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 18 of 68 PageID #: 18




  05/18/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/25/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/01/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/08/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/15/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/22/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/29/2014   11 Hours         3 Hour            $14.25 + 50%= $21.37   1 Hour
  07/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/06/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          18
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 19 of 68 PageID #: 19




  07/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/13/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/20/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/27/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/02/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/09/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/16/2014   11Hours          3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/23/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/30/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          19
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 20 of 68 PageID #: 20




  09/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/06/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/13/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/20/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/27/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/04/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/11/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/18/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          20
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 21 of 68 PageID #: 21




  10/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/25/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/01/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/06/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/07/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/08/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/13/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/14/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/15/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/20/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/21/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/22/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/27/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/28/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/29/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/01/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/02/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/03/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/04/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/05/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/06/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/08/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/09/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/10/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/11/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/12/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/13/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          21
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 22 of 68 PageID #: 22




  12/15/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/16/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/17/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/18/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/19/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/20/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/22/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/23/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/24/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/25/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/26/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/27/2014   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/29/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/30/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/31/2014   9 Hours          1 Hour            $14.25 + 50%= $21.37
  Total Owed                    418 Hours         $8,932.66              Hours: 52
  2014                                                                   Rate: $11.10
                                                                         $577.20
  01/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/03/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/10/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/17/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/24/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/31/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          22
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 23 of 68 PageID #: 23




  02/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/07/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/14/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/21/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/28/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/07/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/14/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/21/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          23
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 24 of 68 PageID #: 24




  03/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/28/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/31/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/04/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/11/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/18/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/25/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/02/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/09/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/16/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          24
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 25 of 68 PageID #: 25




  05/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/23/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/30/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/06/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/13/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/20/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/27/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/04/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          25
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 26 of 68 PageID #: 26




  07/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/11/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/18/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/25/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/31/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/01/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/08/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/15/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/22/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/29/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          26
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 27 of 68 PageID #: 27




  08/31/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/05/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/12/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/19/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/26/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/03/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/10/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/17/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          27
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 28 of 68 PageID #: 28




  10/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/24/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/31/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/05/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/06/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/07/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/12/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/13/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/14/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/19/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/20/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/21/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/26/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/27/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/28/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/01/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/02/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/03/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/04/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/05/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/07/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/08/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/09/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/10/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/11/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/12/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          28
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 29 of 68 PageID #: 29




  12/14/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/15/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/16/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/17/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/18/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/19/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/21/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/22/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/23/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/24/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/25/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/26/2015   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/28/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/29/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/30/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/31/2015   9 Hours          1 Hour            $14.25 + 50%= $21.37
  Total Owed                    417 Hours         $8,911.29              Hours: 52
  2015                                                                   Rate: $11.10
                                                                         $577.20
  01/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/02/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/09/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/16/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/23/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  01/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  01/30/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour

                                          29
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 30 of 68 PageID #: 30




  02/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/06/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/13/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/20/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  02/27/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  02/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/05/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/12/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/19/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          30
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 31 of 68 PageID #: 31




  03/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/26/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  03/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  03/31/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/02/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/09/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/16/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/23/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  04/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  04/30/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/07/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/14/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          31
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 32 of 68 PageID #: 32




  05/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/21/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/28/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  05/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  05/31/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/04/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/11/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/18/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/25/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  06/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  06/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/02/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          32
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 33 of 68 PageID #: 33




  07/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/09/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/16/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/23/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  07/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  07/30/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/06/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/13/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/20/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/27/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  08/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          33
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 34 of 68 PageID #: 34




  08/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  08/31/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/03/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/10/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/17/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/24/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  09/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  09/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/01/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/08/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/15/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          34
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 35 of 68 PageID #: 35




  10/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/22/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  10/29/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  10/31/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/03/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/04/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/05/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/10/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/11/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/12/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/17/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/18/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/19/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/24/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/25/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/26/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  11/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  11/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/01/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/02/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/03/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/05/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/06/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/07/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/08/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/09/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/10/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/12/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37

                                          35
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 36 of 68 PageID #: 36




  12/13/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/14/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/15/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/16/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/17/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/19/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/20/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/21/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/22/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/23/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/24/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  12/26/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/27/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/28/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/29/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/30/2016   9 Hours          1 Hour            $14.25 + 50%= $21.37
  12/31/2016   11 Hours         3 Hours           $14.25 + 50%= $21.37   1 Hour
  Total Owed                    419 Hours         $8,954.03              Hours: 53
  2016                                                                   Rate: $11.10
                                                                         $588.30
  01/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/07/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  01/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/14/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  01/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/21/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  01/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  01/28/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  01/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          36
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 37 of 68 PageID #: 37




  01/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/04/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  02/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/11/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  02/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/18/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  02/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/25/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  02/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  02/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/04/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  03/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/11/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  03/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/18/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  03/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          37
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 38 of 68 PageID #: 38




  03/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/25/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  03/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  03/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/01/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  04/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/08/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  04/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/15/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  04/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/22/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  04/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  04/29/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  05/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/06/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  05/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/13/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  05/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          38
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 39 of 68 PageID #: 39




  05/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/20/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  05/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/27/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  05/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  05/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/03/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  06/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/10/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  06/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/17/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  06/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/24/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  06/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  06/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/01/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  07/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          39
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 40 of 68 PageID #: 40




  07/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/08/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  07/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/15/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  07/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/22/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  07/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  07/29/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  07/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/05/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  08/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/12/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  08/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/19/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  08/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/26/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  08/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          40
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 41 of 68 PageID #: 41




  08/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  08/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/02/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  09/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/09/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  09/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/16/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  09/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/23/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  09/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  09/30/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  10/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/07/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  10/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/14/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  10/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          41
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 42 of 68 PageID #: 42




  10/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/21/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  10/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/28/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  10/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  10/31/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/02/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/03/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/04/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  11/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/09/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/10/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/11/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  11/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/16/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/17/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/18/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  11/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/23/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/24/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/25/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  11/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  11/30/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/01/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/02/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  12/04/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/05/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/06/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/07/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/08/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/09/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  12/11/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13

                                          42
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 43 of 68 PageID #: 43




  12/12/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/13/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/14/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/15/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/16/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  12/18/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/19/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/20/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/21/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/22/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/23/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  12/25/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/26/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/27/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/28/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/29/2017   9 Hours          1 Hour            $14.75 + 50%= $22.13
  12/30/2017   11 Hours         3 Hours           $14.75 + 50%= $22.13   1 Hour
  Total Owed                    416 Hours         $9,204.00              Hours: 52
  2017                                                                   Rate: $13.10
                                                                         $681.20
  01/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/06/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/13/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/20/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/27/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          43
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 44 of 68 PageID #: 44




  01/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/03/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/10/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/17/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/24/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/03/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/10/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/17/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          44
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 45 of 68 PageID #: 45




  03/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/24/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/31/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/07/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/14/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/21/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/28/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/05/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/12/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          45
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 46 of 68 PageID #: 46




  05/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/19/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/26/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/02/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/09/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/16/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/23/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/30/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          46
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 47 of 68 PageID #: 47




  07/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/07/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/14/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/21/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/28/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/04/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/11/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/18/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/25/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          47
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 48 of 68 PageID #: 48




  08/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/01/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  09/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/08/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  09/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/15/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  09/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/22/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  09/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  09/29/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  10/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/06/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  10/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/13/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  10/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          48
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 49 of 68 PageID #: 49




  10/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/20/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  10/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/27/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  10/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  10/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/01/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/02/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/03/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  11/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/08/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/09/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/10/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  11/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/15/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/16/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/17/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  11/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/22/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/23/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/24/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  11/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/29/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  11/30/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/01/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  12/03/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/04/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/05/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/06/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/07/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/08/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  12/10/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          49
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 50 of 68 PageID #: 50




  12/11/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/12/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/13/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/14/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/15/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  12/17/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/18/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/19/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/20/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/21/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/22/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  12/24/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/25/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/26/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/27/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/28/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  12/29/2018   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  12/31/2018   9 Hours          1 Hour            $15.00 + 50%= $22.50
  Total Owed                    417 Hours         $9,382.50              Hours: 52
  2018                                                                   Rate: $15.00
                                                                         $780.00
  01/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/02/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/03/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/05/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/09/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/10/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/12/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/16/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/17/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/19/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/21/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/23/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/24/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/26/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  01/28/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          50
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 51 of 68 PageID #: 51




  01/29/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/30/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  01/31/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/02/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/06/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/09/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/13/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/16/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/19/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/20/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/21/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/23/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  02/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/26/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/27/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  02/28/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/02/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/06/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/09/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/13/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/16/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/19/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/20/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/21/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          51
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 52 of 68 PageID #: 52




  03/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/23/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  03/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/26/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/27/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/28/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/29/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  03/30/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/02/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/03/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/06/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/09/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/10/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/13/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/16/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/17/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/19/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/20/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/23/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/24/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/26/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/27/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  04/29/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  04/30/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/02/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/03/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/04/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/06/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/09/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/10/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/11/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/13/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          52
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 53 of 68 PageID #: 53




  05/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/16/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/17/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/18/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/20/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/21/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/23/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/24/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/25/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  05/27/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/28/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/29/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/30/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  05/31/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/01/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/03/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/06/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/08/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/10/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/13/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/15/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/17/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/19/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/20/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/21/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/22/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  06/24/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/26/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/27/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/28/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  06/29/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/02/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/03/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/04/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50

                                          53
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 54 of 68 PageID #: 54




  07/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/06/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/09/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/10/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/11/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/13/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/16/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/17/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/18/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/19/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/20/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/22/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/23/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/24/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/25/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/26/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/27/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  07/29/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/30/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  07/31/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/01/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/02/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/03/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/05/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/06/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/07/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/08/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/09/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/10/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  08/12/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/13/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/14/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/15/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/16/2019   9 Hours          1 Hour            $15.00 + 50%= $22.50
  08/17/2019   11 Hours         3 Hours           $15.00 + 50%= $22.50   1 Hour
  Total Owed                    263 Hours         $5,917.50              Hours: 33
  2019                                                                   Rate: $15.00
                                                                         $495.00
  Estimated                     2,761 Hours       $60,215.35             Hours: 346
  Unpaid                                                                 $4,276.10
  Overtime
  Hours

                                       54
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 55 of 68 PageID #: 55




     9% Interest       $5,804.23

     NYLL 100%         $70,295.68
     Penalty
     FLSA 100%         $70,295.68
     Penalty
     Estimated                                                              $210,877.04
     Total wages
     owed:

 55. Plaintiff Luc is prepared to reveal how managers and supervisors would go into the Timecard
       System and change the punch in and punch out times of the kitchen workers. This illegal act
       reduces the employees daily and weekly hours worked. Mr. Luc would then have to beg and
       plead with his supervisor and managers to pay him his time. Unfortunately for Mr. Luc the
       payments never came.


                             Plaintiff Luc is a Victim of Wage Discrimination
 56. The New York State Equal Pay Law prohibits sex discrimination in compensation for jobs in
       the same establishment 1 That requires equal skill, effort, and responsibility, and that are
       performed under similar working conditions. The law applies to all employers, regardless of
       size (NY Labor Law Sec. 194 et seq.).
 57. Differences in the rate of pay are permissible when they are based on 1. A seniority system; 2.
       A merit system; 3. A system that measures earnings by quality or quantity of production; 4.
       Any bona fide factor is other than race such as education, training, or experience. Under the
       law, the bona fide factor must be job-related and consistent with business necessity 2 .
       Comparatively, Title VII prohibit compensation discrimination based on race, color, religion,
       sex, national origin, age, or disability.
 58. Mr. Luc earned $15 per hour as a prep cook, while his Caucasian counterparts, Teresa and Joe
       Short earned over $20 per hour. Mr. Luc trained Teresa when she began her employment with
       the Company.



 1
    Employees are considered to work at the “same establishment” if they work for the same employer at workplaces
 located in the same geographical region, no larger than a county, taking into account population distribution, economic
 activity, and the presence of municipalities.
 2
   . A “business necessity” is defined as a factor that bears a manifest relationship to the employment in question.

                                                           55
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 56 of 68 PageID #: 56




 59. When Mr. Luc questioned his manager, Defendant Hublle about the discrepancy in pay,
       Defendant Hublle could not point to any bona fide factor other than race and gender to justify
       the pay difference.
 60. Defendant Corporation and Defendant Hublle cannot point to a seniority system, a merit-based
       system, or a system that measures earnings based on quality or quantity of production. If this
       were the case, Mr. Luc would have a decade-plus of seniority over Teresa. Mr. Luc would have
       more merit than Teresa since he trained her and is the only member of the staff with the Food
       Handlers Permit.
 61. Defendant Hublle and Defendant Corporation engaged in egregious race, color, and gender
       discrimination when they terminated Mr. Luc in retaliation for questioning this discrepancy in
       pay.
                                       Wage Discrimination Damages3:

                                                                         Regular Hours worked (40) x Weeks
                      Mr. Luc         Mr. Short
 Year                                                     Difference     worked (51) x Difference = Damages
                      Earned          Earned
                                                                         owed

 2013                 $14.25          $23.00              $8.75          $17,850.00

                                      $23.00              $8.75
 2014                 $14.25                                             $17,850.00

                                      $23.00              $8.75
 2015                 $14.25                                             $17,850.00

                                      $23.00              $8.75
 2016                 $14.25                                             $17,850.00

                                      $23.00              $8.25
 2017                 $14.75                                             $16,830.00

                                      Left company
                                      and was             $8.00 (based on
 2018                 $15.00                                              $16,320.00
                                      replaced by         Joes Short
                                      Teresa              comparator)

                                                      $8.00 (based on $9,520.00 (based on the 7 months
 2019                 $15.00          Teresa ($20.00) Joe Short       Mr. Luc worked prior to his
                                                      comparator)     termination)




 3
     Mr. Luc’s comparator is Joe Short who earned $23.00 per hour.

                                                         56
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 57 of 68 PageID #: 57




 Total                                                              $114,070.00

 9% Interest                                                        $10,266.30

 NYLL 100%                                                          $134,602.60

 FLSA 100%                                                          $134,602.60

 Estimated
                                                                    $403,807.80
 Total Damages


                                    FLSA Collective Action Claims
 62. Plaintiff’s bring this FLSA overtime compensation, and liquidated damages claims as a
    collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly
    situated employees (the “FLSA Class Members”), i.e., persons who are or were employed by
    Defendant’s, on or after the date that is three years before the filing of the complaint in this
    case (the “FLSA Class Period”).
 63. At all relevant times, Plaintiff’s and other members of the FLSA Class were similarly situated
    in that they had substantially similar job requirements and pay provisions, and have been
    subject to Defendants’ common practices, policies, programs, procedures, protocols and plans
    including willfully failing and refusing to pay them the required overtime pay at a one and one-
    half their regular rates for work in excess of forty (40) hours per workweek under the FLSA,
    and willfully failing to keep records required by the FLSA.
 64. The claims of Plaintiff’s stated herein are similar to those of the other employees.


                       TITLE VII Of the Civil Rights Act Of 1964 Claims
 65. Defendants have engaged in egregious acts of race discrimination in violation of Title VII of
    the Civil Rights Act of 1964, as amended.
 66. Plaintiffs willfully and intentionally pay Caucasian employees substantially more, than they
    pay non-Caucasian employees who perform the same job under similar circumstances,
    regardless of experience or qualifications. Plaintiffs can point to no legitimate factor such as a,
    seniority system, merit system, productivity system, or any factor other than race and gender,
    to excuse their blatant acts of wage discrimination.


                                                  57
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 58 of 68 PageID #: 58




 67. Not only do Plaintiffs commit gender and race discrimination in violation of Title VII of the
    Civil Rights Act of 1964, they also retaliate against employees who are courageous enough to
    speak up and demand equality.
 68. Plaintiff Luc is a victim of Defendant’s retaliation.


                                   FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT-OVERTIME WAGES
             (Brought on behalf of Plaintiff Luc and the purported Rule 23 Class)
 69. Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 70. The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the
    supporting federal regulations, apply to Defendants and protect Plaintiff’s and the FLSA Class
    members.
 71. Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff’s and the FLSA Class
    Members overtime compensation at a rate of one and one-half times the regular rate of pay for
    each hour worked in excess of forty hours in a work week.
 72. Defendants’ failure to pay Plaintiff’s and the FLSA Class members, overtime compensation
    was willfully within the meaning of 29 U.S.C. § 255(a).
 73. As a result of Defendants’ willful violations of the FLSA, Plaintiff’s and the FLSA class
    members have suffered damages by being denied overtime compensation in amounts to be
    determined at trial, and are entitled to recovery to such amounts, liquidated damages,
    prejudgment interest, attorneys’ fees and costs, and other compensation pursuant to 29 U.S.C.
    §§ 201 et seq.


                                  SECOND CAUSE OF ACTION
                       VIOLATION OF THE OVERTIME PROVISIONS
                          OF THE NEW YORK STATE LABOR LAW
             (Brought on behalf of Plaintiff Luc and the prospective Rule 23 Class)
 74. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though fully set forth herein.
 75. Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations of the New
    York State Department of Labor, failed to pay Plaintiff and all similarly situated employees,

                                                  58
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 59 of 68 PageID #: 59




    overtime compensation at rates of one and one-half times the regular rate of pay for each hour
    worked in excess of forty (40) hours in a work week.
 76. Defendants’ failure to pay Plaintiff and all similarly situated employees, overtime
    compensation was willful within the meaning of N.Y. Lab. Law § 663.
 77. Plaintiff Luc and all similarly situated employees, are entitled to recover from Defendants their
    unpaid overtime wages, liquidated damages as provided for by the NYLL, reasonable
    attorneys’ fees and costs, and pre-judgment and post-judgment interest.


                                  THIRD CAUSE OF ACTION
                 VIOLATION OF THE TIMELY PAYMENT PROVISIONS
                              OF THE NEW YORK LABOR LAW
            (Brought on behalf of Plaintiff Luc and the prospective Rule 23 Class)
 78. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though set forth fully herein.
 79. Defendants did not pay Plaintiff’s, and all similarly situated employees, on a weekly basis in
    violation of NYLL § 191.
 80. Defendants are liable to Plaintiff’s and all similarly situated employees, in an amount to be
    determined at trial.


                                 FOURTH CAUSE OF ACTION
                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER
                     OF THE NEW YORK COMMISSIONER OF LABOR
                   (Brought on behalf of Plaintiff Luc and the Rule 23 Class)
 81. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though fully set forth herein.
 82. Defendants failed to pay Plaintiff Luc and all similarly situated employees, one additional
    hour’s pay at the basic minimum wage rate before allowances for each day Plaintiff’s and all
    similarly situated employees, spread of hours exceeded ten hours in violation of NYLL §§ 650
    et seq. and 12 N.Y.C.R.R. §§ 146-1.6.




                                                  59
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 60 of 68 PageID #: 60




 83. Defendants’ failure to pay Plaintiff Luc and all similarly situated employees, an additional
    hour’s pay for each day Plaintiff’s and all similarly situated employees, spread of hours
    exceeded ten hours was willful within the meaning of NYLL § 663.
 84. Plaintiff Luc and all similarly situated employees, was damaged in an amount to be determined
    at trial.
                                  FIFTH CAUSE OF ACTION
                 VIOLATION OF THE NOTICE AND RECORDKEEPING
                   REQUIREMENTS OF THE NEW YORK LABOR LAW
                   (Brought on behalf of Plaintiff Luc and the Rule 23 Class)
 85. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though fully set forth herein.
 86. Defendants failed to provide Plaintiff Luc and all similarly situated employees, with a written
    notice, in English and in French (Plaintiff’s Luc’s primary language), containing: the rate or
    rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,
    commission, or other; allowances, if any, claimed as part of the minimum wage, including tip,
    meal, or lodging allowances; the regular pay day designated by the employer; the name of the
    employer; any “doing business as” names used by the employer; the physical address of the
    employer’s main office or principal place of business, and a mailing address if different; and
    tighten telephone number of the employer, as required by NYLL § 195(1).
 87. Plaintiff’s and all similarly situated employees are damaged in an amount to be determined at
    trial.


                                  SIXTH CAUSE OF ACTION
                 VIOLATION OF THE WAGE STATEMENT PROVISIONS
                              OF THE NEW YORK LABOR LAW
                   (Brought on behalf of Plaintiff Luc and the Rule 23 Class)
 88. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though fully set forth herein.
 89. With each payment of wages, Defendants failed to provide Plaintiff Luc and all similarly
    situated individuals, with an accurate statement listing each of the following: the dates of work
    covered by that payment of wages; name of employee; name of employer; address and phone

                                                 60
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 61 of 68 PageID #: 61




    number of employer; rate or rates of pay as basis thereof, whether paid by the hour, shift, day,
    week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,
    claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the
    overtime rate or rates of pay; the number of regular hours worked; and the number of overtime
    hours worked, as required by NYLL § 195(3).
 90. Due to Defendants’ violation of NYLL, Article 6, § 195(3), Plaintiff Luc and all similarly
    situated employees, are entitled to statutory penalties of two hundred fifty dollars for each
    workweek that Defendants failed to provide them with accurate wage statements, or a total of
    five thousand dollars, and reasonable attorneys’ fees and costs as provided for by NYLL,
    Article 6, § 198(1-d).


                                SEVENTH CAUSE OF ACTION
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                   (Brought on behalf of Plaintiff Luc and the Rule 23 Class)
 91. Plaintiff Luc and all similarly situated employees, repeats and realleges all paragraphs above
    as though fully set forth herein.
 92. At all relevant times, Plaintiff Luc and all similarly situated employees, have been subject to
    Defendants’ common practices, policies, programs, procedures, protocols and plans including
    willfully engaging in conduct that violates the Civil Rights Act of 1964 § 701 et seq., 42
    U.S.C.A. § 2000e et seq.
 93. This claim is authorized and instituted pursuant to Title VII of the Civil Rights Act, 42
    U.S.C.§2000e et seq., based upon the discriminatory employment practices of Defendants.
    Specifically, Plaintiff’s complains that Defendants discriminated against him in wages based
    upon his race and gender, causing him to suffer substantial injury and damages.
 94. Upon information and belief, Plaintiff Luc and all similarly situated employees, are paid less
    than the rate at which their similarly situated Caucasian colleagues (Teresa and Joe Short) are
    paid for a job requiring equal skill and performed under similar working conditions.
 95. In addition, upon information and belief, Plaintiff Luc and similarly situated employees, were
    offered less than the rate at which their similarly situated Caucasian colleagues are paid for a
    job requiring equal skill and performed under similar working conditions.



                                                 61
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 62 of 68 PageID #: 62




 96. Defendants’ failure to pay Plaintiff Luc and all similarly situated employees, equally with his
    Caucasian coworkers was based on the Defendants disdain for Plaintiffs race and gender, in
    violation of Title VII of the Civil Rights Act, 42 U.S.C.§2000e et seq.
 97. Plaintiff Luc, and all similarly situated employees are damaged in an amount to be determined
    at trial.


                                  EIGHT CAUSE OF ACTION
                         Unlawful Retaliation in violation of NYCHRL
                                           (Plaintiff Luc)
 98. Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 99. At all relevant times, Plaintiff Luc have been subject to Defendants’ common practices,
    policies, programs, procedures, protocols and plans including willfully engaging in conduct
    that violates New York City Human Rights Law (“NYCHRL”), Administrative Code of City
    of New York § 8-107 (7).
 100.   Plaintiff Luc participated in a protected activity by complaining to upper management on
    a myriad of claims. After doing so, Plaintiff Luc allege defendant corporation took a number
    of adverse employment actions against him, including, inter alia, being subjected to heighten
    scrutiny of his work product, stealing his pay, and finally terminating his employment.
 101.   The causal connection between the protected activity and the adverse employment actions
    are evidenced by their temporal proximity.
 102.   As his employer, defendants engaged in egregious prohibited conduct listed above. This
    egregious prohibited conducted caused Plaintiff Luc to suffer with severe depression and
    anxiety, which led to them to resign from their jobs.
 103.   Defendants actions and omissions warrant an award of punitive damages.


                                  NINTH CAUSE OF ACTION
                          Unlawful Retaliation in violation of NYSHRL
                                           (Plaintiff Luc)
 104.   Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 105.   At all relevant times, Plaintiff Luc has been subject to Defendants’ common practices,
    policies, programs, procedures, protocols and plans including willfully engaging in conduct

                                                  62
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 63 of 68 PageID #: 63




    that violates New York State Human Rights Law (“NYSHRL”), Executive Law State of New
    York § 296.
 106.   Plaintiff Luc participated in a protected activity by complaining to upper management on
    a myriad of claims. After doing so, Plaintiff Luc allege defendant corporation took a number
    of adverse employment actions against him, including, inter alia, being subjected to heighten
    scrutiny of his work product, stealing his pay, and finally terminating his employment.
 107.   The causal connection between the protected activity and the adverse employment actions
    are evidenced by their temporal proximity.
 108.   As his employer, defendants engaged in egregious prohibited conduct listed above. This
    egregious prohibited conducted caused Plaintiff Luc to suffer with severe depression and
    anxiety, which led to them to resign from their jobs.
 109.   Defendants actions and omissions warrant an award of punitive damages.


                                 TENTH CAUSE OF ACTION
         Unlawful Retaliation in violation of Title VII of the Civil Rights Act of 1964
                                          (Plaintiff Luc)
 110.   Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 111.   At all relevant times, Plaintiff Luc have been subject to Defendants’ common practices,
    policies, programs, procedures, protocols and plans including willfully engaging in conduct
    that violates Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.
 112.   Plaintiff Luc participated in a protected activity by complaining to upper management on
    a myriad of claims. After doing so, Plaintiff Luc allege defendant corporation took a number
    of adverse employment actions against him, including, inter alia, being subjected to heighten
    scrutiny of his work product, stealing his pay, and finally terminating his employment.
 113.   The causal connection between the protected activity and the adverse employment actions
    are evidenced by their temporal proximity.
 114.   As his employer, defendants engaged in egregious prohibited conduct listed above. This
    egregious prohibited conducted caused Plaintiff Luc to suffer with severe depression and
    anxiety, which led to them to resign from their jobs.
 115.   Defendants actions and omissions warrant an award of punitive damages.



                                                 63
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 64 of 68 PageID #: 64




                                ELEVENTH CAUSE OF ACTION
                        VIOLATION OF NYC ADMINISTRATIVE CODE
                              (Brought on behalf of Plaintiff Luc for
                        Aiding and Abetting brought against Steven Hublle)
 116.    Pursuant to N.Y.C. Admin. Code § 8-107(6) Aiding and abetting. It shall be an unlawful
    discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any
    of the acts forbidden under this chapter, or to attempt to do so.
 117.    Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 118.    Plaintiff Luc participated in a protected activity by complaining to upper management on
    a myriad of claims. After doing so, Plaintiff Luc allege defendant corporation took a number
    of adverse employment actions against him, including, inter alia, being subjected to heighten
    scrutiny of his work product, stealing his pay, and finally terminating his employment.
 119.    These acts were implemented by Steven Hublle.
 120.    The causal connection between the protected activity and the adverse employment actions
    are evidenced by their temporal proximity.
 121.    As his supervisor and or manager, defendant Steven Hublle engaged in egregious
    prohibited conduct listed above. This egregious prohibited conducted caused Plaintiff Luc to
    suffer with severe depression and anxiety.
 122.    Defendants actions and omissions warrant an award of punitive damages.


                                TWELFTH CAUSE OF ACTION
                        VIOLATION OF NYC ADMINISTRATIVE CODE
                              (Brought on behalf of Plaintiff Luc for
        Employer liability for discriminatory conduct by employee, agent or independent
                        contractor brought against Defendant corporation)
 123.    New York City Human Rights Law § 8-107(13)(b), imposes liability on the employer for
    its employee's conduct in three instances: (1) where the offending employee exercised
    managerial     or    supervisory   responsibility;   (2) where      the employer knew    of   the
    offending employee's unlawful discriminatory conduct and acquiesced in it or failed to take
    immediate and appropriate corrective action'; and (3) where the employer should have known



                                                  64
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 65 of 68 PageID #: 65




    of the offending employee's unlawful discriminatory conduct yet failed to exercise reasonable
    diligence to prevent it.
 124.   Plaintiff Luc repeats and realleges all paragraphs above as though fully set forth herein.
 125.   There is sufficient evidence from which a reasonable trier of fact could find that Defendant
    Corporation knew or should have known about Steven Hublle’s conduct.
 126.   Defendants have engaged in egregious acts of discrimination and theft of time. When
    Plaintiff’s complained or went against Defendants unethical and illegal acts, Defendants
    retaliated.
 127.   The causal connection between the protected activity and the adverse employment actions
    are evidenced by their temporal proximity.
 128.   As the employer, defendant engaged in egregious prohibited conduct listed above. This
    egregious prohibited conducted caused Plaintiff Luc to suffer with severe depression and
    anxiety, which led to his wrongful termination.
 129.   Defendants actions and omissions warrant an award of punitive damages.


                                  PRAYER FOR RELIEF
        WHEREFORE, Plaintiff Luc respectfully requests that this Court enter judgment against
 Defendants by:
    a) Designating this action as a collective action and authorizing prompt issuance of notice
        pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the
        pendency of this action, and permitting them to promptly file consents to be Plaintiffs in
        the FLSA claims in this action;
    b) Declaring that Defendants violated the minimum wage provisions of, and associated rules
        and regulations under, the FLSA as to Plaintiff’s and the FLSA Class members;
    c) Declaring that Defendants violated the overtime wage provisions of, and associated rules
        and regulations under, the FLSA as to Plaintiff’s and the FLSA Class members;
    d) Declaring that Defendants violated the record keeping requirements of, and associated
        rules and regulations under, the FLSA with respect to Plaintiff’s and the FLSA Class
        members’ compensation, hours, wages, and any deductions or credits taken against wages;
    e) Declaring that Defendants’ violations of the provisions of the FLSA were willful as to
        Plaintiff ‘s and the FLSA Class members;


                                                 65
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 66 of 68 PageID #: 66




    f) Awarding Plaintiff’s and the FLSA Class Members damages for the amount of unpaid
       minimum wages, overtime compensation, and damages for any improper deductions or
       credits taken against wages under the FLSA as applicable;
    g) Awarding Plaintiff’s and the FLSA Class members liquidated damages in an amount equal
       to 100% of their damages for the amount of unpaid minimum wage and overtime
       compensation, and damages for any improper deductions or credits taken against wages
       under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);
    h) Declaring that Defendants violated the minimum wage provisions of, and rules and orders
       promulgated under, the NYLL as to Plaintiff’s and all similarly situated employees;
    i) Declaring that Defendants violated the overtime wage provisions of, and rules and orders
       promulgated under, the NYLL as to Plaintiff’s and all similarly situated employees;
    j) Declaring that Defendants violated the timely payment provisions of, and rules and orders
       promulgated under, the NYLL as to Plaintiff’s and all similarly situated employees;
    k) Declaring that Defendants violated the notice and record keeping requirements of the
       NYLL with respect to Plaintiff’s and all similarly situated employee’s compensation,
       hours, wages and any deductions of credits taken against wages;
    l) Declaring that Defendants’ violations of the New York Labor Law and spread of hour
       wages order were willful as to Plaintiff’s and the FLSA Class members;
    m) Declaring that Defendants violated the federal Equal Pay Act of 1963 with respect to
       Plaintiff Luc and all similarly situated employees, compensation, hours, wages and any
       deductions of credits taken against wages;
    n) Declaring that Defendants’ violations of the federal Equal Pay Act of 1963 was willful as
       to Plaintiff Luc, and all similarly situated employees;
    o) Declaring that Defendants violated Title VII of the Civil Rights Act of 1964 with respect
       to Plaintiff’s and all similarly situated employee’s compensation, hours, wages and any
       deductions of credits taken against wages;
    p) Declaring that Defendants’ violations of Title VII of the Civil Rights Act of 1964 were
       willful as to Plaintiff’s and all similarly situated employees;
    q) Awarding Plaintiff’s and all similarly situated employees’ damages for the amount of
       unpaid minimum wage and overtime compensation, and for any improper deductions or



                                                 66
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 67 of 68 PageID #: 67




       credits taken against wages, as well as awarding spread hours pay under the NYLL as
       applicable;
    r) Awarding Plaintiff’s and all similarly situated employees’ damages for Defendants’
       violation of the NYLL notice and recordkeeping provisions, pursuant to NYLL §§ 198(1-
       b), 198(1-d);
    s) Awarding Plaintiff’s liquidated damages in an amount equal to one hundred percent
       (100%) of the total amount of minimum wage, overtime compensation, and spread of hours
       pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages
       pursuant to NYLL § 198(3);
    t) Awarding Plaintiff’s and the FLSA Class members pre-judgment and post-judgment
       interest as applicable;
    u) Awarding Plaintiff’s and the FLSA Class members the expenses incurred in this action,
       including costs and attorneys’ fees;
    v) Award Plaintiff Luc, and all others similarly situated employees the value of all
       compensation and benefits lost and that they will lose in the future as a result of
       Defendants’ unlawful conduct that violated the federal and state Equal Pay laws;
    w) Award Plaintiff’s, and all others similarly situated compensatory and punitive damages that
       stem from Defendants’ violation of federal and state Equal Pay laws;
    x) Award Plaintiff Luc, and all others similarly situated employees the value of all
       compensation and benefits lost and that they will lose in the future as a result of
       Defendants’ unlawful conduct that violated Title VII of the Civil Rights Act of 1964;
    y) Award Plaintiff Luc, and all others similarly situated compensatory and punitive damages
       that stem from Defendants’ violation of Title VII of the Civil Rights Act of 1964;
    z) Award Plaintiffs and all others similarly situated prejudgment interest and attorneys’ fees,
       costs and disbursements, as provided by law;
    aa) Providing that if any amounts remain unpaid upon the expiration of ninety (90) days
       following issuance of judgment, or ninety (90) days after expiration of the time to appeal
       and no appeal is then pending, whichever is later, the total amount of judgment shall
       automatically increase by fifteen (15%) percent, as required by NYLL § 198(4); and
    bb) All such other and further relief as the Court deems just and proper.



                                                67
Case 1:20-cv-03840-PKC-SMG Document 1 Filed 08/21/20 Page 68 of 68 PageID #: 68




                                         JURY DEMAND
 Plaintiff ‘s and all similarly situated employees, demand a trial by jury on all issues triable by a
 jury.




 Dated: New York, New York
 August 21, 2020


  By: Tyrone A. Blackburn, Esq.

  ______/s/ Tyrone Blackburn_____
  Tyrone A. Blackburn, Esq.
  Attorney for Plaintiff’s
  1242 E. 80th Street, 3rd Floor
  Brooklyn, New York 11236
  Telephone: (347) 342-7432




                                                 68
